DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 15-19, 21 are objected to because of the following informalities:  
In claims 15-19 and 21, change “method of claim 1” with “method of claim 14”.
Appropriate correction is required.




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 9-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Linaker et al. (US2009/0060349).
To claim 9, Linaker teach a system of detecting proximity to a rack enclosure, comprising: 
a rack enclosure (108 of Fig. 1); 
a visible boundary marker (paragraphs 0039-0041, detectable pattern is considered as visible boundary marker due to lack of clarification of boundary); 

a Video Image Processing Module (VIPM) configured to receive and process image data from the video camera and communicate image data changes (paragraph 0022); and 
a management device configured to receive image data changes (paragraph 0021).


To claim 10, Linaker teach claim 9.
Linaker teach further comprising a plurality of rack enclosures (Figs. 1, 3-4).

To claim 11, Linaker teach claim 9.
Linaker teach further comprising a plurality of boundary markers (Fig. 6).

To claim 12, Linaker teach claim 9.
Linaker teach further comprising a plurality of video cameras (paragraph 0019).

To claim 13, Linaker teach claim 9.
Linaker teach further comprising a plurality of VIPMs (120 of Fig. 1, paragraph 0024).




Claim(s) 1-2, 5, 7-8, 14-15, 18, 20-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nichani et al. (US6829371).

extracting, a boundary mask image from a captured image (column 9 lines 1-10); 
performing, image correction operations on the boundary mask image (302 of Fig. 4 column 13 lines 27-62); 
processing, the boundary mask image utilizing image processing operations to determine a corrected boundary mask image (303 of Fig. 4, column 13 line 63 to column 14 line 9); 
determining, a mesh of image segments based on the corrected boundary mask image (304 of Fig. 4, column 14 lines 10-37, column 14 line 38 to column 15 line 2, with contiguous line segment/edge and/or contiguous area/blob, image is segmented into areas; column 19 lines 12-28, segmenting, filter, pattern finding are used to identify tape marking in image); 
establishing, one or more baseline image metrics of the mesh of image segments (Fig. 7, column 19 lines 12-28, segmenting, filter, pattern finding are used to identify tape marking in image; column 21 lines 24-46, blobs correspond to marking tape); 
evaluating, the one or more baseline image metrics for changes with operational image segment characteristics (column 10 lines 37-57, automatic setup routine may be quickly easily repeated to correct any offset errors; column 19 lines 12-35); and 
communicating, any baseline image metric changes to a management device (column 9 lines 1-10; column 20 lines 51-59, border lines are communicated to processing system).


To claim 1, Nichani teach a system of detecting proximity to a rack enclosure (as explained in response to claim 14 above).

To claims 15 and 2, Nichani teach claim 1.
Nichani teach  wherein the corrected boundary mask image is processed to form a regular tessellation (column 7 lines 28-39, column 14 lines 10-23, column 18 lines 40-62, column 21 lines 24-46, blobs are formed by segmentation, term such as regular holds no definition or clarification).

To claims 18 and 5, Nichani teach claim 1.
Nichani teach wherein the corrected boundary mask image is processed to form a segmented image (Fig. 7, column 18 lines 40-62).

To claims 20 and 7, Nichani teach claim 1.
Nichani teach wherein a boundary marker comprises one of adhesive tape, infra-red reflective tape, paint, or laser markers (column 19 lines 12-28).

To claims 21 and 8, Nichani teach claim 1.
Nichani wherein a boundary marker comprises removable objects (column 19 lines 12-28, striped adhesive tape is removable object).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3-4, 6, 16-17, 19 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Nichani et al. (US6829371).
To claims 16 and 3, Nichani teach claim 1.
Nichani teach wherein the corrected boundary mask image is processed to form a semi-regular tessellation (column 21 lines 24-46, blobs correspond to marking tape, which obviously makes blob shape customizable into regular, semi-regular, or demi-regular, when interpreting regular in describing shape).

To claims 17 and 4, Nichani teach claim 1.
NIchani teach wherein the corrected boundary mask image is processed to form a demi-regular tessellation (column 21 lines 24-46, blobs correspond to marking tape, which obviously makes blob shape customizable into regular, semi-regular, or demi-regular, when interpreting regular in describing shape).

To claims 19 and 6, Nichani teach claim 1.
Nichani teach wherein a boundary marker is dynamically shifted in time (column 10 lines 37-57, automatic setup routine may be quickly easily repeated to correct any offset errors, wherein a boundary marker may obviously be shifted in time; moreover, boundary marker may well be changed manually in time as well).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHIYU LU whose telephone number is (571)272-2837.  The examiner can normally be reached on Weekdays: 8:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDWARD URBAN can be reached on (571) 272-7899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ZHIYU . LU
Primary Examiner
Art Unit 2669


/ZHIYU LU/Primary Examiner, Art Unit 2665                                                                                                                                                                                                        March 8, 2021